DETAILED ACTION
Status of the Claims
	Claims 1-10 are pending in this application. Claims 1-10 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/010855 filed on 09/14/2018, which claims priority from the foreign applications KR10-2017-0118928 filed on 09/15/2017.
Information Disclosure Statement
The information disclosure statement from 03/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (a composition with a product(s) of nature) without significantly more. The claims recite natural bacterial strain Bacillus hwajinpoensis. Bacillus hwajinpoensis bacterial species is found in sea water of the East Sea and the Yellow Sea in Korea (Yoon et al, Bacillus hwajinpoensis sp. nov. and an unnamed Bacillus genomospecies, novel members of Bacillus rRNA group 6 isolated from sea water of the East Sea and the Yellow Sea in Korea, International Journal of Systematic and Evolutionary Microbiology (2004), 54, 803–808) The claims do not include additional elements that are sufficient to amount to significantly more 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (KR20160034232A, publication date 02/08/2017), Lampis et al (Sattabacins and Sattazolins: New Biologically Active Compounds with Antiviral Properties Extracted from a Bacillus sp., JOURNAL OF . 
The recitation of “an extract of the strain, lysate or cultured product” is read as referring to an extract of the Bacillus hwajinpoensis strain, an extract of the lysate of the Bacillus hwajinpoensis strain or the cultured product of the Bacillus hwajinpoensis strain.  Thus, any of the extracts, lysates or cultured products originate from the Bacillus hwajinpoensis strain.  
Instant claim 3 provides for a SEQ ID for 16S rDNA, which is only utilized to classify and differentiate strains for phylogenic analysis.  Thus, it is just a way to classify the strain, which is still a strain of Bacillus hwajinpoensis.   It does not have functional consequence or even necessarily present a compositional difference to the claimed invention.  
Regarding claims 1-3, Min teaches a cosmetic composition for skin whitening which includes a Bacillus Gibsonii (abstract of the Google English translation document) or Bacillus Thuringiensis (experimental example 2 of the Google English translation document) wherein the active ingredient is 4-hydroxysattabacin which is an extract of Bacillus Gibsonii (claim 3 of the Google English translation document). Min also teaches “The pharmaceutical composition of the present invention can be administered to mammals such as mice, livestock, humans, and the like through various routes. All modes of administration are contemplated and may be administered, for example, by oral, parenteral, intravenous, intradermal, and subcutaneous injection” (page 5 of the Google English translation document). Since the instant application claim includes “an extract of the strain” as an option and not limiting the claim to only the Bacillus hwajinpoensis strain itself, this language allows for compounds/extracts that are found in Bacillus hwajinpoensis. Lampis provides the evidence that hydroxysattabacin is a compound that is commonly found in Bacillus strains (abstract, page 1 para 2). 
Min does not teach Bacillus hwajinpoensis (another species of Bacillus).  
Lampis teaches sattabacins including 4-hydroxysattabacin from a Bacillus species (abstract and figure 1).  The strain used was called Bacillus B-60 (Production).  Lampis provides for yeast extract and soluble starch for culturing the Bacillus (Production).  Lampis provides for an ethyl acetate isolation to make a crude extract of the Bacillus (Isolation). 
Yoon teaches that Bacillus strains such as Bacillus Gibsonii and Bacillus hwajinpoensis are very closely related to each other (fig 1, relations based on 16S rDNA sequences).  Yoon teaches that Bacillus hwajinpoensis and an unnamed species of Bacillus are novel members of Bacillus rRNA group 6 isolated from sea water of the East Sea and the Yellow Sea in Korea (title and abstract).  
Regarding claim 4, Min teaches the Bacillus Gibsonii to be in a cultured product comprising starch, yeast extract and peptone (example 1 of the Google English translation of Min) while Yoon recognizes the close relationship of Bacillus hwajinpoensis to Bacillus Gibsonii. 
Regarding claim 5, Min teaches ethyl acetate to be used to fraction the extract (example 1 of the Google English translation).  Lampis also provides for ethyl acetate isolation.
Regarding claim 6, Min teaches 10, 25, and 50 ppm (0.001 wt%, 0.0025 wt% and 0.005 wt%) of the extract of the strain (experimental example 1 of the Google English Translation). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).
Regarding claim 7, Min teaches the extract of the strain to inhibit melanin production (experimental example 1 of the Google English Translation).

Regarding claims 9-10, Yoon provides for Bacillus hwajinpoensis, which encompasses different strains including the one of the instant claims (see MPEP 2144.08 regarding obviousness of a species based on teachings of the genus).  There is no functional comparison of this strain with other prior art strains of Bacillus hwajinpoensis, let alone other strains of related Bacillus species.  Applicant only tests the single strain provided as in instant claim 2 to show that it has a whitening effect (see examples of instant specification), but this is likely an expected effect provided by all strains of Bacillus hwajinpoensis and closely related species of Bacillus as observed from the teachings of the prior art that is presented. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Min based on teachings of Lampis and Yoon to arrive at the claimed invention with a reasonable expectation of success.  Although hydroxysattabins are not taught by Yoon as being present in Bacillus hwajinpoensis, Yoon provides that Bacillus hwajinpoensis is in the same phylogenic tree with Bacillus Gibsonii, which does produce 4-hydroxysattabacin by teachings of Min, while Lampis provides for another species of Bacillus that also produces 4-hydroxsabbaticin.  Thus, it is expected that strains of Bacillus hwajinpoensis will contain hydroxysabbaticins like 4-hydroxysabbaticin as these compounds appear to be derived from different Bacillus species.  Since 4-hydroxysabbaticin is responsible for the skin whitening effect based on teachings of Min, it is expected that a culture, extract or lysate from Bacillus hwajinpoensis will contain such compounds and also provide a skin whitening effect when applied to skin in need where the teaching of application comes from Min.  Note in MPEP 2144 that “rationale may be in a reference, or reasoned from common knowledge in the art, scientific principles, or legal precedent.”  In this case, the common knowledge provided by the references is that Bacillus species are known to contain hydroxysabbaticins (compounds of a Bacillus species recognized by Min to have skin whitening effect).  Additionally, note MPEP 2144.08 of the obviousness of a species when the .  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacillus hwajinpoensis strain CSR_18 (Bacillus hwajinpoensis strain CSR_18 16S ribosomal RNA gene, partial sequence, GenBank: KX035025.1, publication date: 07/13/2016). 
Regarding claim 9, Bacillus hwajinpoensis strain CSR_18 teaches a sequence that has 99.8% identity (1419/1422 of all sequences) to the KCCM12051P of the instant claim. This strain is very closely related to the Bacillus strain of the instant claims, and thus, obviates the strain.  Additionally, see MPEP 2144.08 regarding the obviousness of a species by teaching of a genus.  The existence of the Bacillus hwajinpoensis strain obviates the various strains of that species.  
Regarding claim 10, skin whitening function is an intended use of the strain.  Since it is indicated that strains of Bacillus hwajinpoensis will have skin whitening effects and Bacillus hwajinpoensis strain CSR_18 provides for a strain of Bacillus hwajinpoensis, it will also have a skin whitening effect (MPEP 2112 – a composition and its properties are inseparable).  
Therefore, it would have been obvious to one of ordinary skill in the art to achieve the instant invention with Bacillus hwajinpoensis strain CSR_18 and its closely related strains with minor genomic differences. There is no evidence that Bacillus hwajinpoensis strain CSR_18 sequence does not achieve the same gene products and due to the 99.8% sequence identity, it is assumed that Bacillus hwajinpoensis strain CSR_18 will have identical functions compared to the instantly claimed strain. 

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al (WO2006117019 A1, publication date: 11/9/2006). 
Skin that contains melanocytes, which produce melanin, would be affected by similar strains, cultures, lysates and extracts of the prior art when such items are applied to the skin.  The inherent feature does not have to be recognized at the time of the prior art invention (see MPEP 2112 II).   Additionally, see MPEP 2112 I – "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  If the prior art provides for application of Bacillus hwajinpoensis strains, lysates thereof, extracts thereof or culture products thereof to the skin, it was functional in whitening the skin at that time.  Furthermore, see MPEP 2112.02 I that the prior art device anticipates a claimed process if the device carries out the process during normal operation.  In this case, the device is the Bacillus hwajinpoensis and the normal operation is the application to the skin of a subject. Although this rejection may be under USC 103 as the Bacillus hwajinpoensis is found in a group of other Bacillus species recognized as suitably operable for its purpose, when this option is utilized on the skin as provided by the prior art, it will have its inherent effect. Thus, Schulze teaches the limitations recited in instant claims 1, 7 and 10 because it teaches the application of Bacillus hwajinpoensis to skin that is known to contain melanocytes.   
The recitation of “an extract of the strain, lysate or cultured product” is read as referring to an extract of the Bacillus hwajinpoensis strain, an extract of the lysate of the Bacillus hwajinpoensis strain or the cultured product of the Bacillus hwajinpoensis strain.  Thus, any of the extracts, lysates or cultured products originate from the Bacillus hwajinpoensis strain.  

Schulze teaches compositions comprising Bacillus strains such as Bacillus hwajinpoensis (page 6) to treat udders of a lactating mammal (claim 1).  Schulze teaches skin care agents and skin moisturizing agents (claims 12 and 13 of Schulze) as the composition is applied to skin of udders.  Cow skin is a skin that contains melanocytes. The teaching of Bacillus hwajinpoensis obviates the strains found in this genus (see MPEP 2144.08).   Note that it is indicated that strains of Bacillus hwajinpoensis will have a skin whitening effect (see MPEP 2112 – a composition and its properties are inseparable).   Even applicant’s own instant claim 1 asserts this common functionality between strains without comparing different strains to one another.  
Regarding claim 4, Schulze teaches “The solid powder can then be brought in the contact with the lactating mammal, e.g. in admixture with formulating agents like starch” (page 12). 
Regarding claim 5, Schulze doesn’t teach “ethyl acetate fraction” extract but since extract itself is an option from a list of “an extract of the strain, lysate or cultured product” in claim 1, options such as “lysate” or “cultured product” do not require ethyl acetate limitations. Claim 5 limits the option of the extract, but does not require the extract to be utilized or included.  
Regarding claim 6, Schulze teaches “The skin care agents are preferably contained in an amount of 0.1 to 25% by weight, especially preferred in an amount in the range of 0.5 to 28% by weight and most preferred in an amount in the range of 1 to 10% by weight, based on the total weight of the preparation” (page 10).   See MPEP 2144.05.  Additionally, Schulze recognizes the Bacillus strains as an active component where one of ordinary skill in the art would routinely optimize the amount/dose for the effectiveness desired.  
Claim 8 is provided by Schulze providing for cosmetic ingredients like skin moisturizers and skin care agents to form the compositions.  Thus, they have cosmetic value for the skin.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schulze to arrive at the claimed invention with a reasonable expectation of success. Schulze provides the motivation that its compositions are useful for treating a subject’s skin (page 3, problem of the invention). Additionally, even though the Schulze reference is silent on skin whitening, since the 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/               Primary Examiner, Art Unit 1613